Citation Nr: 1101083	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for back injury 
residuals with arthritis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for chronic asthma.

4. Entitlement to service connection for bilateral carpal tunnel 
syndrome. 

5. Entitlement to service connection for cellulitis.

6. Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

7. Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965 and 
from August 1966 to August 1971 and was enlisted in the Oklahoma 
National Guard from July 1986 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In January 2008, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

The Board observes that the veteran requested a hearing before a 
Veterans Law Judge, via videoconference.  In November 2004, the 
Veteran withdrew his request for a hearing.  As no further 
communication from the Veteran with regard to a hearing has been 
received, the Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2010).

The issues of entitlement to service connection for diabetes 
mellitus, secondary to herbicide exposure, cellulitis, and 
COPD are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in August 1996, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for a back injury with arthritis.

2. Evidence added to the record since the prior final denial in 
August 1996 is neither cumulative nor redundant of the evidence 
of record at that time, but does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran is presumed to have been sound upon entry into 
the National Guard in July 1986, and there is not clear and 
unmistakable evidence that bilateral hearing loss and asthma pre-
existed his National Guard service.  

4. Bilateral hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from active duty, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

5. Asthma was not present in service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.  

6. Bilateral carpal tunnel syndrome was not present in service, 
or shown to be causally or etiologically related to any disease, 
injury, or incident in service.  


CONCLUSIONS OF LAW

1. The August 1996 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for back injury residuals with arthritis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

2. Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's military service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6 3.303, 
3.307, 3.309, 3.385 (2010).

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4. Asthma was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
January 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the 
January 2008 remand was to achieve further development of the 
claim, namely to verify dates of service and obtain additional 
available records relevant to the Veteran's Oklahoma National 
Guard service.  A review of the post remand record shows that 
available service records were obtained directly from the 
Oklahoma National Guard and that all dates of service were 
verified.  As discussed in the remand below, the development with 
respect to the Veteran's diabetes mellitus claim did not comply 
with the Board's orders.  However, this fact does not preclude a 
decision on claims unaffected by this inadequate action.  
Therefore, the Board determines that the RO/AMC substantially 
complied with the Board's orders in the January 2008 remand with 
respect to the claims decided below.



II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  
VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service connection 
was previously denied and of the reason for that denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in August 2002, prior to the 
initial unfavorable AOJ decision issued in September 2002.  
Additional letters were sent in March 2007, December 2009, and 
June 2010.

The Board observes that the pre-adjudicatory VCAA notice issued 
in August 2002 informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would assist 
him in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  However, only the 
March 2007 notice advised him of what is considered new and 
material evidence and of the prior final denial of his claim for 
service connection for a back disorder as required by Kent.  

Nevertheless, the Board finds that no prejudice to the Veteran 
has resulted from the inadequate timing of the notice.  As a 
matter of law, providing the Veteran with VCAA-compliant notice 
prior to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 
1328, 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication decisions" 
that comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present 
case, subsequent to the March 2007 letter, the Veteran was 
provided with multiple SSOCs.  Thus, the Board finds that the 
timing deficiency of the notice was rectified by subsequent 
readjudication. 

With regard to the notice requirements under Dingess/Hartman, the 
March 2007 VCAA letter provided notice as to disability ratings 
and effective dates.  Again, the Board acknowledges the defective 
timing of this notice.  However, as the Board herein concludes 
that the preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment of 
disability ratings and effective dates are rendered moot.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the reports of July 2004 
and April 2005 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims. 

The Board notes that the only service treatment records related 
to the Veteran's National Guard service are those from his July 
1986 enlistment examination.  The Board acknowledges that, in 
cases where some or all of the Veteran's service medical records 
may be unavailable, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, the Board notes that there is no indication that any 
such records exist for the Veteran's National Guard service, 
which lasted less than one year.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for an 
equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the July 
2004 and April 2005 examiners reviewed the claims file, noting 
relevant documents in service treatment records and post-service 
treatment evidence, documented the Veteran's subjective 
complaints and medical history, and examined the Veteran.  They 
then provided an opinion that was supported by a rationale based 
on all the available evidence.  There is nothing to suggest that 
the examiners' opinions are not sufficiently supported by the 
facts of the case or that an arbitrary conclusion was reached.  

With respect to the Veteran's asthma and bilateral carpel tunnel 
syndrome claims, the Board finds that no VA examination is 
warranted.  Any current medical opinion linking such disabilities 
to the Veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the Veteran decades 
following discharge.  There is no reference to asthma in service 
treatment records, and the only service-related evidence 
suggestive of a respiratory disorder is the July 1986 enlistment 
examination.  No post-service treatment evidence indicating 
asthma is dated prior to May 1999.  The first post-service 
diagnosis of carpal tunnel syndrome was made in November 1997.  
Moreover, with respect to the Veteran's secondary service 
connection claim, the Board observes that the internet article on 
reactive airway disease submitted by the Veteran discusses 
several causes of asthma, but does not mention any sinus disorder 
among them.  Thus, the Board finds that there is insufficient 
evidence of a relationship between the Veteran's asthma and 
carpal tunnel syndrome to his service or his asthma to his 
service-connected sinusitis to require a VA examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. New and Material Evidence

The Veteran contends that his current disorder of the back is 
related to in-service back complaints.  Thus, he contends that 
service connection is warranted for a back disorder.

In an August 1996 rating decision, the RO denied the Veteran's 
claim for service connection for a back injury with arthritis.  
This decision was based on the findings of a March 1969 X-ray 
which showed partial lumbarization of S1 with rudimentary 
transverse prosthesis of S1, which caused pseudoarthrosis between 
S1 and S2 in the transverse process region.  The radiologist 
diagnosed a congenital deformity and stated that such 
pseudoarthrosis frequently causes low back pain, which increases 
as degenerative arthritis sets in.  Thus, even though the service 
treatment records reflected complaints of back pain, the RO found 
that the claimed back disorder was congenital and not eligible 
for service connection.  Accordingly, the RO denied the Veteran's 
claim of entitlement to service connection for a back disorder.

The Veteran did not appeal this decision.  The next communication 
from him with regard to this claim was his August 2002 
application to reopen his service connection claim for a back 
disorder, which is the subject of this appeal.  Thus, the August 
1996 decision is final.  38 U.S.C.A. § 7105 (West 1991) [(2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in August 2002; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final August 1996 rating decision, the Veteran has 
submitted additional VA and private treatment records, which 
reflect post-service treatment for back pain and acute 
lumbosacral strain.  Private treatment records in August 1996 
showed a history of lower back arthritis, and there is continued 
treatment for degenerative joint disease is of record.  This 
evidence does not refute the finding that the Veteran's current 
back disorder is associated with a congenital disorder or provide 
evidence of additional disability which is the result of 
aggravation of the congenital disorder by superimposed disease or 
injury in service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited 
at 55 Fed. Reg. 45,711 (Oct. 30, 1990)) (service connection may 
not be granted for defects of congenital, developmental, or 
familial origin, unless the defect was subject to a superimposed 
disease or injury).  Thus, although new because it is neither 
cumulative nor redundant of the evidence of record in August 
1996, this evidence is not material because it does not raise a 
reasonable possibility of substantiating the claim by addressing 
deficiencies in the evidence at that time. 

The Board acknowledges the statements of the Veteran in support 
of his claim.  Lay evidence may not be rejected as not being 
material solely because the statements are merely observations of 
symptoms.  Shade v. Shinseki, No. 08-3548 (U. S. Vet. App. Nov. 
2, 2010) (citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 
2006).  Thus, the Veteran may speak to his history of back pain 
and state that his symptoms have been present since service.  
However, the Veteran is not competent to provide evidence as to 
the congenital nature of a disorder or define aggravation causing 
additional disability.  Thus, there is no competent evidence that 
is material to the claim in this case.  

Therefore, the Board must conclude that the evidence added to the 
record since the August 1996 denial is new, but not material, in 
that it does not raise a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for a 
back injury with arthritis.  As such, the Board finds that the 
requirements to reopen the claim of entitlement to service 
connection for a back disorder have not been met.  Therefore, the 
claim to reopen a previously denied claim seeking service 
connection for a back injury with arthritis is denied.

III. Service Connection

The Veteran contends that he has bilateral hearing loss due to 
noise exposure in service, bilateral carpal tunnel syndrome 
secondary to his work in service as an aircraft mechanic, and 
asthma secondary to his service-connected sinusitis.  Therefore, 
he argues that service connection is warranted for these 
disorders.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where an appellant 
served for at least 90 days during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
including organic diseases of the nervous system, to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's 
Under Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The intent 
of the amendment is to conform the regulation to Allen v. Brown, 
7 Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the Veteran was not specifically informed of 
the evidence necessary to establish secondary service connection.  
However, the Board finds no prejudice in the Board considering 
the regulation changes in adjudicating the Veteran's service 
connection claim.  See Bernard at 393-94.  As the claim for 
service connection for asthma is herein denied, the question of 
change in severity of the Veteran's asthma due to service-
connected sinusitis is rendered moot.

For VA compensation purposes, service includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 
C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces 
other than active duty for training.  Id.  With regard to 
National Guard and Reserve service, active duty for training is 
full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, 
or 505 or the prior corresponding provisions of law.  Id.  
Inactive duty for training is duty other than full-time duty 
performed under the same provisions of 32 U.S.C. §§ 316, 502, 
503, 504, or 505 or the prior corresponding provisions of law.  
Id.  The Veteran participated in the Oklahoma National Guard from 
July 1986 to May 1987     

In addition to a disability incurred in or aggravated by active 
duty, service connection may be granted when the individual 
concerned was disabled or died from a disease or injury, incurred 
or aggravated in the line of duty during a period of active duty 
for training, and when the individual became disabled or died 
from an injury incurred or aggravated in line of duty during a 
period of inactive duty training.  38 U.S.C.A. § 101(24); § 38 
C.F.R. § 3.6.  The Board observes that the statutory presumptions 
for service connection do not apply to periods of ACDUTRA or 
INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).   

Further, service connection may be granted for aggravation of a 
preexisting disorder during ACDUTRA or INACDUTRA.  See id.  In 
evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the appellant is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the appellant cannot claim service connection for that 
disorder, but the appellant may bring a claim for service-
connected aggravation of that disorder.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  

If a veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, as service 
connection based on a period of ACDUTRA requires the presence of 
a disease or injury during service, service connection may only 
be established by direct evidence both that a worsening of the 
disorder occurred during the period of ACDUTRA and that the 
worsening was caused by the period of ACDUTRA.  Smith at 48.  
Therefore, the presumption of aggravation does not apply in this 
case.  Id. 

The appellant has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  

If an appellant is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, as service 
connection based on a period of ACDUTRA requires the presence of 
a disease or injury during service, service connection may only 
be established by direct evidence both that a worsening of the 
disorder occurred during the period of ACDUTRA and that the 
worsening was caused by the period of ACDUTRA.  Smith at 48.  
Therefore, the presumption of aggravation does not apply in this 
case.  Id. 

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

The July 1986 enlistment examination for his National Guard 
service references a low FVC value on the pulmonary function test 
(PFT) and states that a follow-up PFT was to be done; however, no 
diagnosis was noted on either the clinical examination report or 
the PFT report.  The Board also observes that the audiogram 
thresholds reported at that time were elevated, but not to the 
level for a hearing disability as defined by VA regulations, and 
no hearing disorder was noted.  Accordingly, the Board concludes 
that no disorder of the respiratory system or hearing was 
clinically documented at enlistment in the National Guard, and 
the Veteran is presumed to have been sound upon entrance.  38 
U.S.C.A. 
§ 1111; Wagner.

The Board observes that clear and unmistakable evidence may rebut 
this presumption.  However, in this case, the only medical 
evidence that pre-dates the July 1986 enlistment examination is 
the service treatment records from the Veteran's active service 
ending in August 1971.  The first post-service record is dated in 
April 1989.  Therefore, the Board finds that there is not clear 
and unmistakable evidence a respiratory disorder or hearing 
disorder preexisted service, and there is no basis for 
consideration of service connection due to aggravation during 
ACDUTRA or INACDUTRA.

A review of the Veteran's active duty service treatment records 
reveals no complaint, treatment, or diagnosis related to hearing 
difficulty, respiratory disorders, and bilateral carpal tunnel 
syndrome.  As discussed above, there are no service treatment 
records for the Veteran's National Guard service except for the 
July 1986 enlistment examination.  

Bilateral hearing loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a 
hearing loss where the appellant can establish a nexus between 
the current hearing loss and a disability or injury suffered 
while in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  VA regulations do not preclude service 
connection for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Veteran contends that he has bilateral hearing loss secondary 
to noise exposure in service from aircraft noise while serving as 
an aircraft mechanic.  Although the appellant's service treatment 
records do not contain any documentation as to noise exposure, he 
is competent to describe the nature and extent of his in-service 
noise exposure and such exposure is consistent with his service 
as an aircraft mechanic as documented in his service personnel 
records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

The appellant's service treatment records include multiple 
audiograms, but no report of a hearing disorder or signs of a 
hearing disability under VA regulations.  At the aforementioned 
July 1986 enlistment examination, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
10
15
10
20
25

Post-service audiograms were performed in August 2001 and 
September 2004, relative to a prescription for hearing aids.  
Additionally, audiological testing was performed at July 2004 and 
April 2005 VA examinations.  The Veteran was prescribed hearing 
aids in September 2001, prior to filing his claim.  During the 
appeal period, the first audiological testing was at the July 
2004 VA examination where pure tone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
20
25
25
45
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  The 
Veteran was diagnosed with mild sensorineural hearing loss from 
3000 to 8000 Hertz in the right ear and mild to moderate 
sensorineural hearing loss from normal hearing to 1500 Hertz and 
mild to moderate sensorineural hearing loss from 3000 to 8000 
Hertz in the left ear.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  

As for the Veteran's bilateral carpal tunnel syndrome and asthma, 
the Board observes that post-service treatment evidence shows 
that the Veteran has current diagnoses associated with these 
disorders.  He had carpal tunnel release surgery on the right in 
July 2000 and on the left in August 2000; however, treatment 
records dated during the appeal period show recurrence of carpal 
tunnel symptoms.  With respect to the claimed asthma, the Board 
observes that a May 2003 VA treatment record indicates that a 
diagnosis of asthma was questionable based on the results of a 
May 2003 PFT; otherwise, VA treatment records show treatment and 
prescriptions for asthma.  Therefore, the Board finds that the 
Veteran has a current disorder of asthma and bilateral carpal 
tunnel syndrome. 

However, while the Veteran has current diagnoses of hearing loss 
bilaterally, bilateral carpal tunnel syndrome, and asthma, the 
record shows no complaint or diagnosis of the disabilities during 
active service or for many years thereafter.  The first 
documented hearing loss post-service was in August 2001; the 
first reference to carpal tunnel syndrome was in November 1997; 
and the first reference to a restrictive pulmonary disorder was 
in May 1999.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claims.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, both the July 2004 and April 2005 VA examiners 
determined that the Veteran's bilateral hearing loss was less 
likely as not related to his military service.  In forming their 
opinions, each examiner noted the Veteran's in-service 
examinations, which they documented as showing normal hearing, as 
well as the July 1986 audiological evaluation, which still showed 
normal hearing.  In light of the Veteran's normal hearing in 
service and through at least 15 years after discharge, the 
examiners found that the Veteran's current hearing loss was not 
related to his military service.  

Further, there is nothing in the record to suggest that the 
Veteran's bilateral carpal tunnel syndrome or asthma is causally 
or etiologically related to his military service or that his 
asthma is related to his service-connected sinusitis.  Active 
duty treatment records are devoid of reference to complaint, 
treatment, or diagnosis associated with these disorders, and no 
competent medical professional has associated these disorders 
with the Veteran's active service or a service-connected 
disability.  Moreover, his National Guard records reflects only 
eight days of ACDUTRA in August 1986 during which a disease or 
injury could have manifested, and 36 days of INACDUTRA throughout 
the subsequent nine months during which an injury could have 
occurred, and there is no medical documentation, military or 
civilian dated between August 1986 and May 1987 to suggest any 
such disease or injury presented.   

Finally, no competent medical professional has attributed the 
onset of the Veteran's bilateral hearing loss, bilateral carpal 
tunnel syndrome, or asthma to his military service.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing, pain in his wrists, and 
respiratory symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, he is not competent to assess his hearing 
acuity under 38 C.F.R. § 3.385 or to determine the etiology of 
the hearing loss, carpal tunnel symptoms, or respiratory symptoms 
he exhibits.  In the absence of any competent evidence connecting 
the disabilities to the Veteran's time in service or to a 
service-connected disability, and in light of the competent 
evidence against such a relationship, the Board concludes that 
service connection for bilateral hearing loss, bilateral carpal 
tunnel syndrome, and asthma is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for bilateral hearing loss, bilateral carpal tunnel syndrome, and 
asthma.  Therefore, his claims must be denied.


ORDER

New and material evidence not having been received, the claim to 
reopen the previously denied claim seeking service connection for 
back injury residuals with arthritis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for asthma is denied.


REMAND

As discussed above, the Court has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders."  
See Stegall at 271.  The Board observes that the development 
requested in the August 2008 remand was incomplete with respect 
to the Veteran's diabetes mellitus claim.  Specifically, the 
remand stated that the RO/AMC was to contact the United States 
Army and Joint Services Records Research Center (JSRRC) and 
request that it verify whether or not Agent Orange and/other 
herbicides were used at the Hulbert Field, Florida and Howard Air 
Force Base, the Canal Zone in 1963 and 1964.  The post-remand 
record shows a general request was made for verification of the 
Veteran's exposure to herbicides; however, there were no efforts 
to comply with the order as written.  In fact, there are two 
references in the claims file to that development not being 
complete.  Consequently, the Board finds it necessary to remand 
this claim to obtain compliance with its January 2008 remand 
orders. 

As for the Veteran's cellulitis claim, the Board observes that 
service treatment records reveal that the Veteran was treated for 
cellulitis of the left foot in February 1964.  Post-service 
treatment evidence shows treatment for cellulitis of the face 
(associated with a spider bite) in November 1999, cellulitis of 
the left elbow in July 2000, and acute severe cellulitis of the 
left finger in February 2003.  The Court has held that service 
connection may be granted if a disability existed at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability resolved prior 
to the Secretary's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, for the purposes 
of the claim, the Veteran has a current diagnosis of cellulitis.  

Further, although the cellulitis occurred on different parts of 
the body, the Veteran has reported that he has had recurrent 
cellulitis since service.  At least some symptoms of cellulitis 
would be readily observable, and so the Veteran is competent to 
report having such symptoms.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  However, he is not competent to state that 
there is any relationship among the various incidences of 
cellulitis.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In light of the facts of the case, the 
Board finds that the threshold requirements for scheduling a VA 
examination have been met.   

Additionally, with respect to the Veteran's COPD claim, the Board 
observes that the record shows that the Veteran was diagnosed 
with COPD in 1996.  The Board notes that the Veteran is claiming 
COPD as secondary to tobacco use.  The Board observes that 
service connection on this basis is prohibited by law.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300 (emphasis added).  
However, all possible theories of entitlement raised by the 
record must be considered.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 
1361 (Fed. Cir. 2009).  The record contains a letter dated in 
October 1996 from Dr. CM, who states that the Veteran had 
developed some COPD that may be an extension of his chronic sinus 
disorder.  There is also a December 1996 VA examination that 
provides a negative nexus opinion; however, this examination is 
inadequate because the examiner provided no rationale for the 
opinion.  Barr at 277.  Accordingly, further development of the 
claim on a secondary basis, to include a VA examination is 
warranted.  

Finally, the Board notes that the Veteran has not been issued 
notice as to the evidence necessary to support a claim for 
secondary service connection for COPD.  Therefore, a remand is 
necessary so that a corrective VCAA notice may be sent.

Accordingly, the case is REMANDED for the following actions:

1.	Send the Veteran a corrective VCAA notice 
that addresses the requirements for a 
claim of entitlement to service connection 
on a secondary basis, in accordance with 
38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995).

2.	As asked in the January 2008 remand, 
Contact the United States Army and Joint 
Services Records Research Center (JSRRC) 
and request that it verify whether or not 
Agent Orange and/other herbicides were 
used at the Hulbert Field, Florida and 
Howard Air Force Base, the Canal Zone in 
1963 and 1964.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

3.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed cellulitis.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following: 

a.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran has a chronic cellulitis 
disability? 

b.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
cellulitis exhibited by the Veteran 
currently, i.e., from the time he 
filed his claim in August 2002 to the 
present, is related to his in-service 
cellulitis of the left foot or is 
otherwise related to his military 
service?
            
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

4.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of his 
claimed COPD, particularly in relation to 
his service-connected sinusitis.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

(1)	 Is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the Veteran's 
COPD is causally or etiologically 
related to his active service or 
ACDUTRA.
(2)	If the answer to (1) is in the 
negative is it more likely than 
not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability 
of 50 percent), or less likely 
than not (i.e., probability less 
than 50 percent), that the 
Veteran's COPD is causally or 
etiologically related to his 
service-connected sinusitis? 
(3)	If the answers to (1) and (2) 
are in the negative is it more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's COPD is 
chronically worsened by his 
service-connected sinusitis? 
		
	A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

5.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated, to include all 
evidence received since the August 2010 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


